ITEMID: 001-83541
LANGUAGEISOCODE: ENG
RESPONDENT: SRB
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF JOVICEVIC v. SERBIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13
TEXT: 4. The applicant was born in 1935 and lives in Beograd.
5. On 16 July 2001 the applicant, along with fourteen other individuals, instituted civil proceedings against his former employer seeking payment of certain sums of money.
6. On 13 August 2003 the Beograd Fourth Municipal Court declared the action inadmissible because the plaintiffs' lawyer had failed to submit a full list of plaintiffs and their addresses, a specification of their claims and a power of attorney.
7. On appeal, on 28 April 2004 the Beograd District Court quashed the first-instance decision and remitted the case. It found that the plaintiffs' lawyer had supplied the requested documents and that the case was suitable for examination on its merits.
8. On 16 November 2004 the applicant filed a complaint with the Supreme Court concerning the length of the proceedings. The Supreme Court forwarded that complaint to the president of the Beograd Fourth Municipal Court, who, having reviewed the case file, informed the applicant that the next hearing in his case was scheduled for 22 December 2004.
9. At the hearing held on that date, the court decided to split the claims made by the various plaintiffs into separate proceedings and another judge was appointed to hear the applicant's case. The newly appointed judge ordered the joinder of the applicant's case to the initial case file, but was unable to obtain that file until 11 June 2005.
10. The court apparently held hearings on 19 January, 11 April, 6 June, 3 July and 23 October 2006.
11. On 5 April 2007 the first-instance court gave judgment in the case and, according to the information provided by the parties to date, the proceedings are currently pending before the second-instance court following the applicant's appeal.
12. The relevant provisions of this legislation are set out in the V.A.M. v. Serbia judgment (no. 39177/05, §§ 70-72, 13 March 2007).
13. Sections 359, 360 and 361 of this Code define abuse of office (zloupotreba službenog položaja), judicial malfeasance (kršenje zakona od strane sudije) and official malfeasance (nesavestan rad u službi) as separate criminal offences.
14. Article 25 of the Serbian Constitution (Ustav Republike Srbije), published in the Official Gazette of the Socialist Republic of Serbia (OG SRS - no. 1/90), provided as follows:
“Everyone shall be entitled to compensation for any pecuniary and non-pecuniary damages suffered due to the unlawful or improper conduct of a State official, a State body or a public authority, in accordance with the law.
Such damages shall be met by the Republic of Serbia or the public authority [in question].”
15. This Constitution was repealed on 8 November 2006, which is when the “new” Constitution (published in OG RS no. 98/06) entered into force.
16. The substance of Article 35 § 2 of the new Constitution corresponds, in its relevant part, to the above-cited text of the previous Article 25.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
